358 F.2d 742
Glenn GRANT, Appellant,v.STATE OF GEORGIA, Appellee.
No. 22967.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Ben S. Atkins, Atlanta, Ga., for appellant.
J. Walter LeCraw, Asst. Sol. Gen., Arthur K. Bolton, Atty. Gen., of Georgia, Peyton S. Hawes, Jr., Asst. Atty. Gen., of Georgia, Lewis R. Slaton, Sol. Gen., Atlanta Judicial Circuit, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
The judgment of the trial court dismissing this application for habeas corpus is AFFIRMED. The application fails to allege any facts upon which the trial court could find a deprivation of a constitutional right, or any other basis for collateral attack. See Darr v. Burford, 1950, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761. Mere conclusionary allegations will not suffice. Moreover, it appears from the record before the trial court that no post-conviction remedies were sought in the courts of the State of Georgia. At least as to part of the relief sought here — the alleged denial of effective aid of counsel at a critical stage of the proceedings — if alleged with sufficient precision to warrant consideration by the trial court, it is plain that the writ of habeas corpus is made available by the State of Georgia.


2
The judgment is affirmed.